 

Exhibit 10.95

 

This document prepared by and
after recording return to:

 

Troutman Sanders LLP

600 Peachtree Street, N.E.

Suite 5200

Atlanta, Georgia 30308-2216

Attention: S. Jefferson Greenway, Esq.

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (this “Agreement”), dated for reference purposes
this 14th day of May, 2014, is made by and among UCFP OWNER, LLC, a Delaware
limited liability company, as Trustee under the BR/CDP Colonial Trust Agreement
dated December 15, 2013 (“Borrower”); ELDORADO, LLC, an Ohio limited liability
company (“EP”), SPYGLASS HILL, LLC, an Ohio limited liability company (“SH”),
and BR/CDP UCFP VENTURE, LLC, a Delaware limited liability company (‘BR/CDP”;
BR/CDP, EP and SH each individually a “Beneficiary” and collectively,
“Beneficiaries”); and KEYBANK NATIONAL ASSOCIATION, a national banking
association (“Lender”).

 

RECITALS

 

A.           Beneficiaries have entered into (i) that certain BR/CDP Colonial
Trust Agreement dated December 15, 2013 (“Trust Agreement”), creating the BR/
CDP Colonial Trust (“Trust”), pursuant to which UCFP Owner, LLC, is trustee
(“Trustee”); (ii) that certain Tenancy-In-Common Agreement dated as of January
31, 2014 (as may have been amended or supplemented or may hereafter be amended
or supplemented, the “TIC Agreement”; the Trust Agreement and the TIC Agreement
collectively, the “Ownership Documents”).

 

B.           Beneficiaries are the beneficial owners of the Property (as
hereinafter defined) and, pursuant to the Ownership Documents, are entitled to
certain revenues and profits realized therefrom and have certain rights with
respect thereto.

 

 

 

  

C.           Borrower has requested, and Lender has agreed, to make a secured
construction loan (the “Loan”) available to Borrower in the maximum aggregate
amount at any time outstanding not to exceed the sum of Twenty-Seven Million
Five Hundred Thousand and No/100 Dollars ($27,500,000.00), to finance the
development and construction of a multi-family project located on certain real
property more particularly described on Exhibit A attached hereto and made a
part hereof (the “Property”), subject to the terms and conditions of that
certain Construction Loan Agreement dated on or about the date hereof by and
between Borrower and Lender (the “Loan Agreement”).

 

D.           Beneficiaries are the sole beneficiaries under the Trust, and will
directly benefit from Lender making of the Loan to Borrower.

 

E.           To induce Lender to make the Loan to Borrower, Borrower and
Beneficiaries hereby agree to certain terms of subordination as set forth
herein.

 

F.           The parties have entered into this Agreement in order to set forth
the terms of the subordination and other agreements required by Lender.

 

AGREEMENTS

 

1.          Unconditional Subordination. Beneficiaries hereby acknowledge and
agree that any and all obligations, liabilities, and indebtedness of every kind,
nature and description of the Borrower to any Beneficiary, or otherwise arising
from the Ownership Documents in favor of any Beneficiary, and any and all rights
of any Beneficiary to any payments of any revenue, profits or other sums arising
from or in connection with the Property, in each case whether existing at the
time of the making of this Agreement or hereafter (collectively, the
“Subordinated Interests”) are and shall be absolutely subordinated and junior in
right of payment to all existing and future indebtedness of Borrower to Lender,
including, without limitation, the Loan and all principal thereof, interest
accrued and to accrue thereon, and costs and attorneys’ fees associated
therewith (collectively, the “Priority Debt”). Such agreed subordination shall
be without prejudice to Lender’s right to assert that any and all obligations of
Borrower on the Subordinated Interests are also subordinate to the Priority Debt
pursuant to applicable law. Notwithstanding the foregoing, if a Beneficiary (a
“Receiving Beneficiary”) receives a distribution or payment from Borrower that
is expressly permitted under Section 15.1(ff) of the Loan Agreement during a
period in which no Event of Default has occurred and is continuing (a “Valid
Payment”), and another Beneficiary (“Other Beneficiary”) has a claim against
such Receiving Beneficiary pursuant to the Ownership Documents, such Other
Beneficiary may pursue such claim against the Receiving Beneficiary and such
claim may be satisfied from the proceeds of the Valid Payment.

 

2.          Payments to Beneficiaries. Borrower shall not make, nor shall any
Beneficiary accept, any payment (in any form whatsoever) upon any portion of the
Subordinated Interests except upon the terms and to the extent expressly
permitted under Section 15.1(ff) the Loan Agreement.

 

3.          Turnover of Payments. Subject to Section 2 of this Agreement, any
and all payments made by or on behalf of Borrower on the Subordinated Interests
shall be received and held by Beneficiaries in trust for Lender pending payment
in full of the Priority Debt. Upon the occurrence and during the continuance of
an Event of Default (as defined in the Loan Agreement), Lender shall have the
right to compel Beneficiaries to turn over to Lender any payments made to
Beneficiaries by or on behalf of Borrower on the Subordinated Interests made
after the occurrence and during the continuance of an Event of Default, until
the Priority Debt has been paid in full.

page 2

 

 

 

4.          Evidence of Debt. So long as this Agreement remains in effect,
Beneficiaries agree to deliver to Lender, at Lender’s request, copies of any
notes and related documents evidencing outstanding obligations of Borrower to
Beneficiaries. Beneficiaries agree that no notes or other documents evidencing,
securing, or otherwise governing the Subordinated Interests shall be sold,
assigned, or transferred by Beneficiaries without the prior written consent of
Lender.

 

5.          Insolvency or Liquidation Proceedings. In connection with any
insolvency or liquidation proceedings relating to Borrower or the Priority Debt,
this Agreement shall remain in full force and effect and constitute an
assignment by Beneficiaries to Lender of any payments, dividends, distributions,
or other amounts payable to Beneficiaries from assets of Borrower, and Lender
shall be entitled to payment in full of the Priority Debt prior to any payments
to Beneficiaries on the Subordinated Interests. Any and all payments or
distributions that Beneficiaries would, but for the terms of this Agreement, be
entitled to receive, shall be paid or distributed by the person authorized under
law to make such payments or distributions directly to Lender for application to
the Priority Debt, until the Priority Debt has been paid in full. The parties
hereto shall not file any proofs of claim, objections, pleadings, or other
papers, or take any other actions, that are or would be inconsistent with the
system of priorities set forth in this Agreement.

 

6.          Waiver of Right to Partition. Each Beneficiary hereby fully and
irrevocably waives its right to partition the Property until repayment in full
of all amounts due and owing by Borrower under the Loan.

 

7.          Authorized Representative; Trustee’s Authority. Beneficiaries
acknowledge that Rob Meyer and Mark Mechlowitz have been appointed as Borrower’s
“Authorized Representative” for purposes of dealing with Lender on behalf of
Borrower in respect of any and all matters in connection with the Loan
Agreement, the other Loan Documents, and the Loan. The Authorized Representative
shall have the power, in his discretion, to give and receive all notices,
monies, approvals, and other documents and instruments, and to take any other
action on behalf of Borrower. Each Beneficiary hereby acknowledges and agrees
that (i) in dealing with the Authorized Representative, Lender shall in no event
be obligated to verify that the terms of any of the Ownership Documents have
been complied with, and (ii) Lender may rely on any instrument executed, or
direction given, by the Authorized Representative as conclusive evidence that
(a) at the time of the delivery thereof, the Trust was in full force and effect,
(b) such instrument or direction was executed or given, as applicable, in
accordance with the terms and conditions of the Ownership Documents and is
binding upon the Beneficiaries (and the Beneficiaries hereby agree that they
shall be bound thereby), and (c) the Authorized Representative was duly
authorized and empowered to execute such instrument or give such direction.

 

8.          Transfers Prohibited. Each Beneficiary agrees not to transfer or
assign any of its co-tenancy interest in the Trust except upon the terms and to
the extent expressly provided in Section 17.2 of the Loan Agreement. Each
Beneficiary further agrees not to grant a lien or security interest in, or
otherwise encumber, its beneficial interest in the Property.

 

9.          Continuing Agreement. This Agreement shall in all respects be a
continuing agreement, and this Agreement and the agreements and obligations of
the parties hereto shall remain in full force and effect until the Priority Debt
has been paid in full.

page 3

 

 

 

10.         Actions by Lender. Beneficiaries hereby expressly waive all notices
with respect to the creation, renewal, modification, extension or enlargement of
the Loan.

 

11.         No Waiver.   No right, power or remedy of Lender as provided in this
Agreement is intended to be exclusive of any other right, power, or remedy of
Lender provided in any document executed in connection with the Loan, but each
and every such right, power and remedy shall be cumulative and concurrent and in
addition to any other right, power or remedy available to Lender now or
hereafter existing at law or in equity and may be pursued separately,
successively or together at the sole discretion of Lender. The delay or failure
of Lender to exercise any right, power or remedy shall in no event be construed
as a waiver or release thereof. No waiver of any breach of this Agreement shall
extend to or affect any subsequent or other breach then existing, or impair any
rights, powers, or remedies consequent thereon, and no delay or omission of
Lender to exercise any right, power, or remedy shall be construed to waive any
such breach or to constitute acquiescence therein.

 

12.         Assignment. This Agreement shall extend to and bind the respective
heirs, personal representatives, successors and assigns of the parties hereto,
and the covenants of Borrower and Beneficiaries set forth herein respecting
subordination shall extend to, include, and be enforceable by any transferee or
endorsee to whom Lender may transfer all or any portion of the Priority Debt.

 

13.         Governing Law. This Agreement shall be governed by the laws of the
State of Florida without regard to that state’s choice of law rules, and
Borrower and Beneficiaries consent to the jurisdiction of the courts of the
State of Florida.

 

14.         Lender Discretion. Nothing in this Agreement shall be construed as
requiring Lender to grant any financial assistance to Borrower or as limiting or
precluding Lender from the exercise of Lender’s independent judgment and
discretion in connection with Lender’s financial arrangements with Borrower.

 

15.         WAIVER OF JURY TRIAL THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING,
OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT, OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, OR TO ANY ACTS OR OMISSIONS OF LENDER IN
CONNECTION THEREWITH.

 

[signature page follows]

 

page 4

 

  

BORROWER   BENEFICIARIES:       UCFP OWNER, LLC, a Delaware limited liability
company, as Trustee under the BR/CDP Colonial Trust Agreement dated December 15,
2013   ELDORADO, LLC, an Ohio limited liability company

 

By:   /s/ Robert Meyer   By:   /s/ Jeanne C. Miller   Name: Robert Meyer    
Name: Jeanne C. Miller   Its Vice President     Its Manager

  

LENDER   SPYGLASS HILL, LLC, an Ohio limited liability company       KEYBANK
NATIONAL ASSOCIATION, a national banking association   By: /s/ J. Robert Brown  
    Name: J. Robert Brown By:   /s/ Joseph A. Fadus     Its Manager   Joseph A.
Fadus     Its   Senior Vice President    

 

  BR/CDP UCFP VENTURE, LLC, a Delaware limited liability company         By: CDP
UCFP Developer, LLC,     a Georgia limited liability company,     a Manager

 

  By: Catalyst Development     Partners II, LLC,     a Georgia limited    
liability company, as its     Manager

 

  By: /s/ Robert Meyer   Name: Robert Meyer   Its Manager

 

page 5

 

  

Exhibit A

Legal Description

  

The land referred to herein below is situated in the County of ORANGE, State of
Florida, and is described as follows:

 

A PORTION OF THE NORTHEAST 1/4 OF SECTION 22, TOWNSHIP 22 SOUTH, RANGE 31 EAST,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE NORTHEAST CORNER OF SAID NORTHEAST 1/4 OF SECTION 22; THENCE RUN
S87°58'03"W ALONG THE NORTH LINE OF SAID NORTHEAST 1/4, A DISTANCE OF 45.02
FEET, SAID POINT BEING THE INTERSECTION OF A LINE 45.00 FEET WEST OF AND
PARALLEL WITH THE EAST LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22 AND THE
NORTH LINE OF THE NORTHEAST 1/4 OF SAID SECTION 22; THENCE CONTINUE ALONG SAID
NORTH LINE OF THE NORTHEAST 1/4 S87°58'03"W, A DISTANCE OF 610.44 FEET TO THE
POINT OF BEGINNING; THENCE RUN S00°56'14"E, A DISTANCE OF 842.92 FEET TO THE
BEGINNING OF A CURVE CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 31.00 FEET;
THENCE RUN SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
98°26'21", AN ARC DISTANCE OF 53.26 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF
41.52 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF
109.00 FEET; THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL
ANGLE OF 12°16'52", AN ARC DISTANCE OF 23.36 FEET; THENCE RUN S07°30'07"W, A
DISTANCE OF 287.92 FEET TO THE NORTHERLY RIGHT OF WAY LINE OF STATE ROAD NUMBER
50, AS SHOWN ON THE FLORIDA DEPARTMENT OF TRANSPORTATION RIGHT OF WAY MAP,
SECTION 7506-201, PAGE 9; THENCE RUN N82°29'53"W ALONG SAID NORTHERLY RIGHT OF
WAY LINE, A DISTANCE OF 45.95 FEET; THENCE RUN N07°30'07"E, A DISTANCE OF 20.00
FEET; THENCE RUN S82°29'53"E, A DISTANCE OF 2.05 FEET; THENCE RUN N07°30'07"E, A
DISTANCE OF 248.38 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE NORTH,
HAVING A RADIUS OF 129.00 FEET; THENCE FROM A RADIAL BEARING OF N20°31'47"W, RUN
WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 28°01'54", AN
ARC DISTANCE OF 63.11 FEET; THENCE RUN N82°29'53"W, A DISTANCE OF 339.09 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 89.50 FEET;
THENCE RUN WESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
17°07'59", AN ARC DISTANCE OF 26.76 FEET TO A POINT OF COMPOUND CURVATURE OF A
CURVE CONCAVE TO THE SOUTH, HAVING A RADIUS OF 208.50 FEET; THENCE RUN WESTERLY
ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 18°25'26", AN ARC
DISTANCE OF 67.04 FEET; THENCE RUN N00°56'14"W, A DISTANCE OF 844.21 FEET TO THE
SAID NORTH LINE OF THE NORTHEAST 1/4; THENCE RUN N87°58'03"E ALONG SAID NORTH
LINE A DISTANCE OF 634.12 FEET TO THE POINT OF BEGINNING.

 

page 6

 

  

TOGETHER WITH THE EASEMENT FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED PROPERTY
CONTAINED WITHIN THE EASEMENT AGREEMENT RECORDED IN 0. R. BOOK 10470 AT PAGE
6879 0F THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND:

 

TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN DECLARATION OF
COVENANTS, OPERATIONS & RECIPROCAL EASEMENTS RECORDED IN 0. R. BOOK 10498, PAGE
2464, AS AMENDED BY FIRST AMENDMENT TO DECLARATION OF COVENANTS, OPERATIONS AND
RECIPROCAL EASEMENTS RECORDED IN O.R. BOOK 10699, PAGE 7086, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:

 

TOGETHER WITH COVENANTS AND NON-EXCLUSIVE EASEMENTS CONTAINED IN AGREEMENT
REGARDING EASEMENTS, COVENANTS AND RESTRICTIONS RECORDED IN 0. R. BOOK 8838,
PAGE 3758, AS AMENDED BY FIRST AMENDMENT TO AGREEMENT REGARDING EASEMENTS,
COVENANTS AND RESTRICTIONS RECORDED IN 0. R, BOOK 9338, PAGE 4682, OF THE PUBLIC
RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND ALSO:

 

TOGETHER WITH THE EASEMENTS FOR THE BENEFIT OF THE HEREINABOVE DESCRIBED
PROPERTY CONTAINED WITHIN THE RECIPROCAL EASEMENT AGREEMENT RECORDED IN O.R.
BOOK 10699, PAGE 7102, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

page 7

 

 

